      Case 4:21-cv-01683 Document 1 Filed on 05/21/21 in TXSD Page 1 of 5




                          IN THE UNITED STATES OF DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

VERONICA GARCIA GONZALEZ                              §
                                                      §
              Plaintiff                               §
                                                      §
v.                                                    §        CIVIL ACTION NO. 4:21-cv-1683
                                                      §
FAMILY DOLLAR STORES OF                               §        DEFENDANT DEMANDS A JURY
TEXAS, LLC                                            §
                                                      §
             Defendant                                §

                                    NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant FAMILY DOLLAR STORES OF TEXAS, LLC, (“Family Dollar”) hereby

files this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removing the

above-captioned case to the United States District Court for the Southern District of Texas,

Houston Division. The grounds for removal are as follows:

                                          I. Introduction

       1.      Plaintiff Veronica Garcia Gonzalez (“Plaintiff” or “Gonzalez”), at the time this

action was commenced, was, and still is, a resident and a citizen of Texas.

       2.      Defendant Family Dollar Stores of Texas, LLC, at the time this action was

commenced, was, and still is, a resident and a citizen of the Commonwealth of Virginia.

       3.      Plaintiff claims that, on or about September 13, 2020, while at a Family Dollar

store, she “slipped and fell on a foreign substance while she was getting her groceries.”

Plaintiff’s Original Petition at 2. Plaintiff further contends that, as a result of the alleged

incident, she sustained injuries to her right knee and back. Id.




                                                  1
      Case 4:21-cv-01683 Document 1 Filed on 05/21/21 in TXSD Page 2 of 5




       4.      On May 7, 2021, Plaintiff commenced a lawsuit in the 269th Judicial District

Court of Harris County, Texas, Cause No. 2021-27479, styled Veronica Garcia Gonzalez v.

Family Dollar Stores of Texas, LLC. Id. at 1.

       5.      Plaintiff avers, inter alia, that Defendant is liable for the failing to keep the

premises in a safe condition. Id. at 2. Consequently, Plaintiff seeks to recover damages for

negligence. Id at 3-4.

                                    II. Grounds for Removal

A.     Complete Diversity of Citizenship Exists Between the Parties and the Amount in
       Controversy Exceeds $75,000.00

       6.      Plaintiff is a citizen and a resident of Texas.

       7.      Defendant Family Dollar Stores of Texas, LLC is a foreign Limited Liability

Company organized and existing under the laws of the Commonwealth of Virginia. Family

Dollar Stores of Texas, LLC is a citizen of the Commonwealth of Virginia and its principal place

of business is located at 500 Volvo Parkway in the City of Chesapeake, Commonwealth of

Virginia. As a Limited Liability Company, Family Dollar Stores of Texas, LLC is comprised of

individual members and one managing member entity – Family Dollar Stores of Ohio, Inc.,

which has a 100% interest in Family Dollar Stores of Texas, LLC. The business address for all of

the individual members and the managing member entity of Family Dollar Stores of Texas, LLC

is 500 Volvo Parkway, City of Chesapeake, in the Commonwealth of Virginia. Thus, pursuant to

28 U.S.C. § 1332(c)(1), all of the individual members of Family Dollar Stores of Texas, LLC,

which includes Beth Berman, Sandra L. Boscia, Linde Carley, Jonathan Elder, Bradley Hunter,

Michael Matacunas, Deborah Miller, William A. Old., Jr. Gary Philbin, Robert L. Rogers,

Thomas E. Schoenheit, Shawnta Totten-Medley, and Kevin Wampler, are all citizens of the




                                                  2
      Case 4:21-cv-01683 Document 1 Filed on 05/21/21 in TXSD Page 3 of 5




Commonwealth of Virginia. The identity and titles of the individual members of Family Dollar

Stores of Texas, LLC are as follows:

Beth Berman                  Vice President/Deputy General Counsel/Assistant Secretary
Sandra L. Boscia             Assistant Secretary
Linde Carley                 Assistant Secretary
Jonathan Elder               Vice President – Tax
Bradley Hunter               Vice President – Finance
Michael Matacunas            Chief Administrative Officer
Deborah Miller               Vice President
William A. Old., Jr.         Senior Vice President/General Counsel/Secretary
Gary Philbin                 President/Chief Operating Officer
Robert L. Rogers             Senior Vice President /Real Estate
Thomas E. Schoenheit         Vice President/Assistant General Counsel/Assistant Secretary
Shawnta Totten-Medley        Vice President/Assistant Secretary
Kevin Wampler                Executive Vice President/Chief Financial Officer

       8.     Finally, Family Dollar Stores of Ohio, Inc., the sole managing member of Family

Dollar Stores of Texas, LLC, is a foreign corporation organized and formed under the laws of the

Commonwealth of Virginia and its principal place of business is located at 500 Volvo Parkway

in the City of Chesapeake, Commonwealth of Virginia. Thus, pursuant to 28 U.S.C. §

1332(c)(1), Family Dollar Stores of Ohio, Inc. is a citizen of the Commonwealth of Virginia.

       9.     Plaintiff seeks damages in excess of $75,000.00. Specifically, Plaintiff is seeking

“monetary relief of $250,000.00 or less including damages of any kind, penalties, costs,

expenses, pre-judgment interest, and attorney fees.” See Plaintiff’s Original Petition at 2.

Therefore, the amount in controversy exceeds $75,000.00.

B.      Venue is Proper in This Division and in This District.

       10.    Plaintiff filed this action in Harris County, Texas. The Houston Division of the

Southern District of Texas encompasses Harris County, Texas. Thus, this district and division

embrace the place where the state court action is pending. See 28 U.S.C. §1441(a).




                                               3
      Case 4:21-cv-01683 Document 1 Filed on 05/21/21 in TXSD Page 4 of 5




                         III. Procedural Requirements for Removal

       11.    This Notice of Removal is filed within thirty days of the date on which Defendant

received the summons and complaint. Thus, this Notice of Removal is timely. See 28 U.S.C. §

1446(b).

       12. Copies of all processes, pleadings, and orders have been filed separately with this

Court. See 28 U.S.C. § 1446(a).

       13.    Pursuant to Local Rule 81 of the Southern District of Texas, the following

documents are attached to this Notice of Removal: copy of all processes, attached hereto as

Exhibit “A”; all pleadings attached hereto as Exhibit “B”; an Index of Matters Being Filed,

attached hereto as Exhibit “C”; and a list of all Counsel of Record, including addresses,

telephone numbers and parties represented is attached hereto as Exhibit “D”.

       14.    A copy of this Notice of Removal will be filed with the Harris County District

Clerk’s office promptly and will be served on Plaintiff promptly. See 28 U.S.C. § 1446(d); see

also Nixon v. Wheatley, 368 F. Supp. 2d 635, 640 (E.D. Tex. 2005) (Crone, J).

       15.    The filing fee has been paid to the Clerk.

                                          IV. Prayer

       16.    WHEREFORE, PREMISES CONSIDERED, Defendant FAMILY DOLLAR

STORES OF TEXAS, LLC prays that the above-styled action now pending in the 269th

Judicial District Court of Harris County, Texas be removed therefrom to this Honorable Court.

       17.    This Notice of Removal is filed subject to and without waiver of any defenses or

objections to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure or

by any applicable law.




                                                4
      Case 4:21-cv-01683 Document 1 Filed on 05/21/21 in TXSD Page 5 of 5




                                           Respectfully submitted,

                                           GERMER, PLLC

                                           By:___/s/ Robin N. Blanchette____
                                                 Robin N. Blanchette
                                                 State Bar No. 24045509
                                                 Fed. No. 567832
                                                 America Tower
                                                 2929 Allen Parkway
                                                 Suite 2900
                                                 Houston, Texas 77019
                                                 Telephone: (713) 650-1313
                                                 Facsimile: (713) 739-7420
                                                 Email: rblanchette@germer.com

                                           ATTORNEY FOR DEFENDANT


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been duly
sent via e-serve on May 21, 2021 to all counsel of record, as follows:

info@basulaw.com
Annie Basu
Jordan Sloane
Basu Law Firm, PLLC
P.O. Box 550496
Houston, Texas 77255


                                                   ____/s/ Robin N. Blanchette_________
                                                   Robin N. Blanchette




                                              5
